
	

113 HR 448 IH: Responsibility in Federal Contracting Act
U.S. House of Representatives
2013-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 448
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2013
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require that the prevailing wage utilized for purposes
		  of subchapter IV of chapter 31 of title 40, United States Code (commonly
		  referred to as the Davis-Bacon Act), be determined by the Bureau of Labor
		  Statistics.
	
	
		1.Short titleThis Act may be cited as the
			 Responsibility in Federal Contracting
			 Act.
		2.Bureau of Labor
			 Statistics determination of prevailing wageSection 3142(b) of title 40, United States
			 Code, is amended—
			(1)by inserting (acting through the
			 Bureau of Labor Statistics of the Department of Labor) after
			 Secretary of Labor; and
			(2)by inserting
			 before the period at the end the following: , using surveys carried out
			 by the Bureau of Labor Statistics that use proper random statistical sampling
			 techniques.
			
